This appeal is by writ of error, but the parties are referred to as appellant and appellee.
Appellant instituted the suit in county court against appellee upon a series of six promissory notes, dated August 16, 1926, and maturing, as appears upon their face, from two to seven months after their respective dates. Five of the notes were for $34 each, and one for $23. Each note stipulated for a reasonable attorney's fee, if not paid when due and collected by suit. The due date of the notes was printed on their face. The note due seven months after date showed that the word "one" had been erased and "seven" written above it. The notes were given by appellee to the Brenard Manufacturing Company, and by it indorsed and delivered to appellant. Appellee answered by pleas of fraud, failure of consideration, alteration, etc. Upon a trial to the court without a jury, judgment was in favor of appellee.
Appellant advances nine assignments of error supported by six propositions. The principal point urged by him is that as a matter of law he was an innocent purchaser in good faith of the notes sued upon. Though the statement of facts contains 33 pages, appellant has brought forward only a few citations from his evidence and that of one of his witnesses on the issues raised by his brief. The statement made is wholly insufficient to enable us to review the conclusions of the trial court, or even to understand the nature and character of the testimony offered. However, without reference to the statement made by appellant, we have examined the facts sufficiently to convince us that the judgment of the trial court has abundant support.
Affirmed.